DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action on the merits is in response to communication filed on 07/22/2020.
Claims 1-18 are pending of which claims 1 and 10 are independent.
  Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US 20200350973 A1 - all cited portions are fully supported in the provisional document on which priority is relied on), hereinafter referred as Cirik-1 in view of Cirik et al (US 20190349061 A1), hereinafter reviewed as Cirik-2.
Regarding claim 1, Cirik-1 discloses a method (i.e. Figs. 1-30 - in particular Figs. 19 and 28-30)  for a user equipment (UE) performing a beam failure recovery (BFR) procedure (See in Figs. 28-30 where for at least two cells, beam failure detection being conducted), the method comprising:	
	performing a first beam failure detection (BFD) procedure on a first cell; (See paragraph 0594 - indicates detecting for at least two cells, first and second cell, and performing a first BFD for a first cell and performing a second BFD for a second cell - See Figs. 28 and 29 and in particular Fig. 29 block two stating “Detect beam failure(s) for at least two cells of the plurality of cells and initiate BFR procedures.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 - see paragraph 0622 and a second BFR procedure for the second cell at T1 - paragraph 0617)
performing a second BFD procedure on a second cell; (See paragraph 0594 - indicates detecting for at least two cells, first and second cell, and performing a first BFD for a first cell and performing a second BFD for a second cell - See Figs. 28 and 29 and in particular Fig. 29 block two stating “Detect beam failure(s) for at least two cells of the plurality of cells and initiate BFR procedures.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 - see paragraph 0622 and a second BFR procedure for the second cell at T1 - paragraph 0617)
triggering a first BFR procedure for the first cell in response to a beam failure being detected on the first cell by the first BFD procedure; (See Fig. 29 block 2 for each cell after Beam Failure Detection (BFD) immediately BFR procedure is initiated.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 after first beam failure detection (BFD) for a first cell - see paragraph 0622 and a second BFR procedure being imitated for the second cell at T1 after beam failure detection for the second cell  - paragraph 0617)
triggering a second BFR procedure for the second cell in response to a beam failure being detected on the second cell by the second BFD procedure; (See Fig. 29 block 2 for each cell after Beam Failure Detection (BFD) immediately BFR procedure is initiated.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 after first beam failure detection (BFD) for a first cell - see paragraph 0622 and a second BFR procedure being imitated for the second cell at T1 after beam failure detection for the second cell  - paragraph 0617)
and
() stopping/completing  the triggered first BFR procedure for the first cell in response to a BFR report (i.e. Cirik-1 discusses in paragraph 621 sending a BFR Report as a BFR  MA-CE PDU at time T6 in Fig. 30 after a BFR procedure is triggered.  In Fig. 19 at T4 an uplink signal with the corresponding cell index and RS candidate index is and can be BFR MAC-CE report as detailed in paragraph 500-501.  Note also the discussion for second cell applies to first cell as there is no distinction between the two cells in Figs 29 and 30)corresponding to at least one of the first and second BFR procedures being successfully transmitted (to a base station (BS)(i.e. in Fig. 30 once BFR report/MAC-PDU/BFR MAC-CE is successfully transmitted at T6 a BFR Response is received to indicate the transmission of the BFR Report/BFR MAC-CE was successful per paragraphs 624 and paragraph 515 indicating beam failure recovery response ( e.g. , second DCI , uplink grant , downlink assignment , ACK , NACK ) for the second uplink signal is received) .      , wherein the BFR report includes BFR information of the first cell (See paragraph 625 stating that the BFR Report/ BFR MAC-CE PDU contains index of first cell and candidate RS index for the first cell - “…Based on the deter mining , the wireless device may complete the second beam failure recovery procedure of the second cell and the first beam failure recovery procedure of the first cell based on transmitting the second uplink signal ( e.g. , MAC PDU ) . In an example , the second uplink signal may indicate the first cell - specific index of the first cell based on detecting the first beam failure before / prior to the starting assembling the MAC PDU .”)
	Note:  Applicant’s disclosure of cancelling a BFR procedure is like Cirik-1 as it states once BFR Report is transmitted successfully as evidenced by the received BFR Response the only additional thing it does is just resetting the BFI-Counter to zero as indicated in the discussion for block 218 of Applicant’s Fig. 2 and paragraph 36.
	Cirik-1 discusses in paragraphs 515, 522, 525 and 526 that once a confirmation in the form of BFR Response/DCI is received the BFR procedure is considered complete and the BFI-Counter is set to zero teaching effectively the same cancellation.
	Cirik-1 as described above fails to clearly teach cancelling the triggered first BFR procedure for the first cell in response to a BFR report.
	Cirik-2 explicitly teaches cancelling the triggered first BFR procedure for the first cell in response to a BFR report. (i.e. in Fig. 20 block 2004 a BFR procedure is triggered and a first counter is initialized and in block 2008 a BFR Report is transmitted on the PUCCH and the first counter is incremented and a first timer started and in block 2036 a BFR Response in the from of DCI is received before the first timer expires and immediately in block 2040 the BFR procedure is explicitly cancelled by stopping the first timer and resets the first counter - see paragraph 437)
	In view of the above, having the method of Cirik-1 and then given the well- established teaching of Cirik-2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Cirik-1 as taught by Cirik-2 since Cirik-2 states in paragraphs  319 and 449  that the modification results in improving downlink radio efficiency and battery consumption efficiency.
	Regarding claim 10, Cirik-1 discloses A user equipment (UE) (Fig. 3 UE 110)  for performing a beam failure recovery (BFR) procedure (i.e. Figs 1-30 and in particular in Figs. 28-30), the UE comprising:
a processor (i.e. Fig. 3 processor 314), for executing computer-executable instructions; and a non-transitory machine-readable medium (i.e. Fig. 3 non-transitory memory 315) , coupled to the processor, for storing
the computer-executable instructions, wherein the computer-executable instructions
instruct the processor to:
perform a first beam failure detection (BFD) procedure on a first cell; (See paragraph 0594 - indicates detecting for at least two cells, first and second cell, and performing a first BFD for a first cell and performing a second BFD for a second cell - See Figs. 28 and 29 and in particular Fig. 29 block two stating “Detect beam failure(s) for at least two cells of the plurality of cells and initiate BFR procedures.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 - see paragraph 0622 and a second BFR procedure for the second cell at T1 - paragraph 0617)
perform a second BFD procedure on a second cell; (See paragraph 0594 - indicates detecting for at least two cells, first and second cell, and performing a first BFD for a first cell and performing a second BFD for a second cell - See Figs. 28 and 29 and in particular Fig. 29 block two stating “Detect beam failure(s) for at least two cells of the plurality of cells and initiate BFR procedures.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 - see paragraph 0622 and a second BFR procedure for the second cell at T1 - paragraph 0617)
trigger a first BFR procedure for the first cell in response to a beam failure being detected on the first cell by the first BFD procedure; (See Fig. 29 block 2 for each cell after Beam Failure Detection (BFD) immediately BFR procedure is initiated.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 after first beam failure detection (BFD) for a first cell - see paragraph 0622 and a second BFR procedure being imitated for the second cell at T1 after beam failure detection for the second cell  - paragraph 0617)
trigger a second BFR procedure for the second cell in response to a beam failure being detected on the second cell by the second BFD procedure; (See Fig. 29 block 2 for each cell after Beam Failure Detection (BFD) immediately BFR procedure is initiated.  Further in Fig. 30 - shows a first BFR procedure for the first cell at T1 after first beam failure detection (BFD) for a first cell - see paragraph 0622 and a second BFR procedure being imitated for the second cell at T1 after beam failure detection for the second cell  - paragraph 0617)
and
() stop/complete  the triggered first BFR procedure for the first cell in response to a BFR report (i.e. Cirik-1 discusses in paragraph 621 sending a BFR Report as a BFR  MA-CE PDU at time T6 in Fig. 30 after a BFR procedure is triggered.  In Fig. 19 at T4 an uplink signal with the corresponding cell index and RS candidate index is and can be BFR MAC-CE report as detailed in paragraph 500-501.  Note also the discussion for second cell applies to first cell as there is no distinction between the two cells in Figs 29 and 30)corresponding to at least one of the first and second BFR procedures being successfully transmitted (to a base station (BS)(i.e. in Fig. 30 once BFR report/MAC-PDU/BFR MAC-CE is successfully transmitted at T6 a BFR Response is received to indicate the transmission of the BFR Report/BFR MAC-CE was successful per paragraphs 624 and paragraph 515 indicating beam failure recovery response ( e.g. , second DCI , uplink grant , downlink assignment , ACK , NACK ) for the second uplink signal is received), wherein the BFR report includes BFR information of the first cell (See paragraph 625 stating that the BFR Report/ BFR MAC-CE PDU contains index of first cell and candidate RS index for the first cell - “…Based on the deter mining , the wireless device may complete the second beam failure recovery procedure of the second cell and the first beam failure recovery procedure of the first cell based on transmitting the second uplink signal ( e.g. , MAC PDU ) . In an example , the second uplink signal may indicate the first cell - specific index of the first cell based on detecting the first beam failure before / prior to the starting assembling the MAC PDU .”)
	Note:  Applicant’s disclosure of cancelling a BFR procedure is like Cirik-1 as it states once BFR Report is transmitted successfully as evidenced by the received BFR Response the only additional thing it does is just resetting the BFI-Counter to zero as indicated in the discussion for block 218 of Applicant’s Fig. 2 and paragraph 36.
	Cirik-1 discusses in paragraphs 515, 522, 525 and 526 that once a confirmation in the form of BFR Response/DCI is received the BFR procedure is considered complete and the BFI-Counter is set to zero teaching effectively the same cancellation.
	Cirik-1 as described above fails to clearly teach cancelling the triggered first BFR procedure for the first cell in response to a BFR report.
	Cirik-2 explicitly teaches cancelling the triggered first BFR procedure for the first cell in response to a BFR report. (i.e. in Fig. 20 block 2004 a BFR procedure is triggered and a first counter is initialized and in block 2008 a BFR Report is transmitted on the PUCCH and the first counter is incremented and a first timer started and in block 2036 a BFR Response in the from of DCI is received before the first timer expires and immediately in block 2040 the BFR procedure is explicitly cancelled by stopping the first timer and resets the first counter - see paragraph 437)
	In view of the above, having the UE of Cirik-1 and then given the well- established teaching of Cirik-2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Cirik-1 as taught by Cirik-2 since Cirik-2 states in paragraphs  319 and 449  that 
	Regarding claims 2 and 11, Cirik-1 discloses() stopping/completing the triggered second BFR procedure for the second cell in response to the BFR report further including BFR information of the second cell. (i.e. Cirik-1 shows in Figs. 19, 29 and 30 - per paragraphs 515, 522, 525, and 526 - the second or any BFR procedure is completed in response to getting a corresponding BFR Response in the form DCI and the BFI-Counter is set to zero effectively the same cancellation - see paragraph 625 - the BFR Report/BFR MAC-CE PDU contains index of the second cell and the corresponding RSs indices)
	Cirik-1 as described above fails to clearly teach cancelling the triggered second BFR procedure for the second cell in response to a BFR report.
	Cirik-2 explicitly teaches cancelling the triggered second BFR procedure for the second cell in response to a BFR report. (i.e. in Fig. 20 block 2004 a BFR procedure is triggered and a first counter is initialized and in block 2008 a BFR Report is transmitted on the PUCCH and the first counter is incremented and a first timer started and in block 2036 a BFR Response in the from of DCI is received before the first timer expires and immediately in block 2040 the BFR procedure is explicitly cancelled by stopping the first timer and resets the first counter - see paragraph 437)
	In view of the above, having the method/UE of Cirik-1 and then given the well- established teaching of Cirik-2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
	Regarding claims 3 and 12, Cirik-1 modified by Cirik-2 discloses determining the BFR report (i.e. BFR  MAC-CE PDU - Cirik-1 - Figs. 19 and 30)  is successfully transmitted to the BS (i.e. first and second cell - Cirik-1 Figs 19 and 130)  when a BFR response (DCI is the BFR Response - see Cirik-1 paragraphs 515 and 521-522)    corresponding to the transmitted BFR report is received from the BS;(i.e. Cirik-1 paragraphs 515 and 521-522 and 526  disclose when BFR Report/BFR MAC-CE PDU is successfully transmitted and BFR Response/DCI is received from the BS ) and determining the first BFR procedure is completed when the BFR response is received from the BS. (See Cirik-1 discloses paragraphs 515 and 521 teaching completion of BFR procedure upon receiving the  BFR Response/DCI) (Cirik-2 also teaches the limitation in Fig. 2 block 2040)
	The motivation for combining Cirik-1 with Cirik-2 is set forth above.
 	Regarding claims 4 and 13, Cirik-1 modified by Cirik-2 discloses canceling the triggered first BFR procedure for the first cell in response to the first cell being deactivated; (i.e. per Cirik-1 paragraph 533 any cell including a first and a second cell can send a BFR Response in MAC-CE  command deactivating the respective cell and in paragraph 535 teaches such deactivation results in aborting/cancelling/stopping beam failure recovery procedure) and
canceling the triggered second BFR procedure for the second cell in response to the second cell being deactivated. (i.e. per Cirik-1 paragraph 533 any cell including a first and a second cell can send a BFR Response in MAC-CE  command deactivating the respective cell and in paragraph 535 traches such deactivation results in aborting/cancelling/stopping beam failure recovery procedure)
	The motivation for combining Cirik-1 with Cirik-2 is set forth above.
	Regarding claims 5 and 14, Cirik-1 modified by Cirik-2 discloses canceling the triggered first BFR procedure for the first cell in response to one of a first deactivation timer associated with the first cell expiring and a first deactivation command for deactivating the first cell being received from the BS; (Cirik -1 paragraph 533 teaches deactivating any cell including first ad second cells when the SCell deactivation timer expires or when a MAC-CE deactivation command from the BS is received and in paragraph 535 teaches such deactivation results in aborting/cancelling/stopping beam failure recovery procedure)  and
canceling the triggered second BFR procedure for the second cell in response to one of a second deactivation timer associated with the second cell being deactivated and a second deactivation command for deactivating the second cell being received from the BS. (Cirik -1 paragraph 533 teaches deactivating any cell including first and second cells when the SCell deactivation timer expires or when a MAC-CE deactivation command from the BS is received and in paragraph 535 teaches such deactivation results in aborting/cancelling/stopping beam failure recovery procedure)  
	The motivation for combining Cirik-1 with Cirik-2 is set forth above.
	Regarding claims 7 and 16, Cirik-1 modified by Cirik-2 discloses wherein the BFR information of the first cell includes both a cell identity of the first cell and a (Cirik-1 discloses the BFR-Report/BFR MAC-CE contains cell id/index and measurement of candidate beams as detailed in paragraphs 200 and 572 and 627 and shown in Figs. 24-25)
	The motivation for combining Cirik-1 with Cirik-2 is set forth above.
	Regarding claims 8 and 17, Cirik-1 modified by Cirik-2 discloses wherein the BFR information of the second cell includes both a cell identity of the second cell and a measured candidate beam of the second cell. (Cirik-1 discloses the BFR-Report/BFR MAC-CE contains cell id/index and measurement of candidate beams as detailed in paragraphs 200 and 572 and 627 and shown in Figs. 24-25)
	The motivation for combining Cirik-1 with Cirik-2 is set forth above.
	Regarding claims 9 and 18, Cirik-1 modified by Cirik-2 discloses setting a number of detected beam failure events (i.e. DFI_COUNTER counts Beam Failure Incidents) on the first cell in the first BFD procedure to a first initial value (i.e. set to zero because when the cell is deactivated the BFD procedure is stopped in response to the first cell being deactivated per paragraph 536 and per paragraph 526 stopping the BFD entails setting the DFI_COUNTER to zero and works for all cells including cell 1 and 2); and setting a second number of detected beam failure events on the second cell in the second BFD procedure to a second initial value in response to the second cell being deactivated. (i.e. set to zero because when the cell is deactivated the BFD procedure is stopped in response to the first cell being deactivated per paragraph 536 and per paragraph 526 stopping the BFD entails setting the DFI_COUNTER to zero and works for all cells including cell 1 and 2);
	The motivation for combining Cirik-1 with Cirik-2 is set forth above.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US 20200350973 A1 - all cited portions are fully supported in the provisional document on which priority is relied on), hereinafter referred as Cirik-1 in view of Cirik et al (US 20190349061 A1), hereinafter reviewed as Cirik-2 and further in view of AGIWAL et al (US 20210013949 A1).
	Regarding claims 6 and 15 Cirik-1 modified by Cirik-2 disclose determining whether an uplink (UL) resource is available for transmitting the BFR report; (See Figs. 19, 25 and 26 and 30 where SR (Schedule Request) is sent to the cells to get a grant to transmit a BFR Repot/BFR MAC-CE PPDUs - see also paragraphs 324-329)
	triggering a first scheduling request (SR) procedure for the first cell and triggering a second SR procedure for the second cell when the UL resource is determined to be not available for transmitting the BFR report ; (See Cirik-1 Paragraph 324 indicates a SR for requesting UL-SCH resource when the wireless device has new transmission and in figs 19, 25, 26, and 29 the new transmission is UL transmission for BFR Report/BFR MAC-CE and a grant for assigning the uplink resource is requested) 
	canceling the triggered first SR procedure for the first cell in response to one of (See per Cirik-1 paragraph 533 any cell including a first and a second cell can send a BFR Response in MAC-CE  command deactivating the respective cell and in paragraph 535 teaches such deactivation results in aborting/cancelling/stopping beam failure recovery procedure which includes the SR procedure)canceling the (See per Cirik-1 paragraph 533 any cell including a first and a second cell can send a BFR Response in MAC-CE  command deactivating the respective cell and in paragraph 535 teaches such deactivation results in aborting/cancelling/stopping beam failure recovery procedure which includes the SR procedure)
	Cirik-1 modified with Cirik-2 fails to disclose canceling the triggered first/second SR procedure for the first/second cell in response to one of the BFR report being transmitted.
	Agiwal discloses canceling the triggered first/second SR procedure for the first/second cell in response to one of the BFR report being transmitted (i.e. Fig. 2 block 210 a /MAC PDU is transmitted and a check is made if the MAC PDU is a BFR Report/BFR MAC CE at block 240 and if that is the all SRs are cancelled which means all SR procedure are cancelled).
	In view of the above, having the method/UE of Cirik-1 and Cirik-2 and then given the well- established teaching of Agiwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/UE of Cirik-1 and Cirik-2 as taught by Agiwal  since Agiwal states in paragraphs  34 and 40 that the modification results in enhancing Schedule Requesting (SR) for beam failure recovery ion secondary cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474